DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of 
Claims 1-14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Mau et al. (J. Agric. Food Chem.; 46:5269-5272; 1998; already made of record) in view of Ahn et al. (KR 3087209 A; published 11/14/2003; already made of record) and Mattila et al. (J. Agric. Food Chem.; 42:2449-2453; 1994; already made of record) as evidenced by Roenigk (Fluence; 1996; already made of record).
Regarding claims 1-7 and 11-14, Mau teaches the use of an ultraviolet B ray to increase the vitamin D content of fresh edible mushrooms (Abstract).  Mau discloses using an ultraviolet B ray at dose levels of 0.247, 0.493, and 0.986 J/cm2 to increase the content of vitamin D2 in the mushroom (page 5270, col. 1,para. 2).  The instant claims disclose using UV-B at a dose level of about  0.02 to about 1.5 J/cm2 in claim 1, about 0.02 to about 0.15 J/cm2 in claim 2, about 0.02 to about 0.5 J/cm2 in claim 3, about 0.02 to about 0.20 J/cm2 in claim 4, and about 0.05 to about 0.15 J/cm2 in claim 5. As Mau teaches using dose levels ranging from 0.247 up to 0.986 J/cm2, Mau teaches an overlapping range for the dose levels recited in claims 1 and 3. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I)

	
2 (Abstract).

    PNG
    media_image1.png
    249
    465
    media_image1.png
    Greyscale

As shown above, Ahn discloses that any dose of ultraviolet radiation increases the vitamin D content of the mushrooms. Additionally, the dose levels taught by Ahn overlap the instantly claimed ranges and therefore are considered to establish a prima facie case of obviousness.   It is also reasonable that there is a cause and effect based on the level of ultraviolet radiation wherein within biological limitations, the amount of light is related to the resulting level of vitamin D produced. 
As Mau teaches does levels at 0.247 J/cm2 and Ahn discloses overlapping ranges, it would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in Mau and Ahn because any dose of ultraviolet radiation is shown to increase the vitamin D2 content of the mushroom (Page 7, Figure 3 above).  Additionally, the exact dose will depend on the desired vitamin D content in the mushrooms and is well within the ordinary skill in the art to determine through routine experimentation. The 
Furthermore, Mau discloses irradiating the mushrooms for 0, 0.5, 1, and 2 h to evaluate the content of vitamin D2 in the mushroom (Abstract, page 5269).  The instant claims disclose exposing the mushrooms to ultraviolet radiation for 1 to 35 seconds, and more preferably 5 to 25 seconds.  
Mau and the claims differ in that Mau does not teach the exact same exposure times as recited in the instant claims.  However, one of ordinary skill in the art before the filing date of the invention would have considered the invention to have been obvious because the exposure times taught by Mau overlap the instantly claimed ranges and therefore are considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in Mau because any amount of ultraviolet radiation exposure is shown to increase the vitamin D2 content of the mushroom (Table 2, page 5271). Mau further discloses that the mushrooms were found to brown with increased irradiation time and therefore it would have been obvious to one of ordinary skill to select a shorter radiation time in order to prevent such browning (second column, page 5270). Additionally, the exact amount of time would depend on the amount of radiation and desired vitamin D conversion within the mushroom which is well within the ordinary skill to determine through routine experimentation.
Mau and Ahn teach irradiating mushrooms as described above, but do not specifically disclose the vitamin D2 content of the mushroom in the range of 400 IU (10 2 content in a mushroom is known in the prior art.  
Mattila discloses vitamin D2 content in different mushrooms in the range of 0.21 to 29.82 µg/100 g, which is 0.0021 to 0.2982 µg/g (Abstract, page 2449).  By converting the claimed range into µg/g, the instant application claims 0.119 to 0.298 µg/g, and more preferably 0.149 to 0.268 µg/g.  
Mattila and the claims differ in that Mattila does not teach the exact same proportions as recited in the instant claims.  However, one of ordinary skill in the art before the filing date of the invention would have considered the invention to have been obvious because the amount of vitamin D2 content in mushrooms taught by Mattila overlaps the instantly claimed ranges and therefore are considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in Mattila because the mushrooms will have the vitamin D2 content as claimed, as disclosed by Mattila, whether or not they are exposed to ultraviolet radiation. Further, it is known that different factors affect the amount of vitamin D2 in the mushrooms, such as exposure to different climates and habitats (second column, page 2451).  Mattila discloses that mushrooms irradiated with a "fluorescent sun lamp" show increased ergocalciferol content that can be converted to vitamin D2 and since climates and habitats affect the amount of vitamin D2 converted in the mushrooms and it is known that exposure time and irradiation dose levels can also affect the amount of vitamin D2 as disclosed by Mau (first column, page 5271), it would have been obvious to 2 content in the mushrooms through routine experimentation.
The combination of the teachings as applied above with Mattila would have yielded the predictable result of determining the vitamin D2 content in the mushrooms of Mau as Mattila discloses that it can vary based on the climate and habitat the mushrooms were grown in, and that irradiation with a “fluorescent sun lamp” could increase the amount of ergocalciferol that can be converted to vitamin D2 present in the mushroom (second column, page 2451).  
With respect to the power, the examiner notes that Mau, Ahn, or Mattila do not teach the claimed power range, however, the power as claimed is merely the dose level divided by the amount of time of exposure, which is well within the skill in the art as shown by Roenigk.

    PNG
    media_image2.png
    238
    700
    media_image2.png
    Greyscale

 It would have been obvious to one of ordinary skill in the art to determine the power depending on the desired time of exposure and desired dose level. The power as claimed is a result effective variable directly related to the dose level and time and would have been well within the ordinary skill to determine through routine experimentation.
Regarding claim 8, Mau discloses irradiating the mushrooms with a continuous source for different amounts of time (page 5270; Table).  
Regarding claims 9 and 10, Mau teaches the irradiation of mushrooms using a UV-B lamp at 310 nm (first column, page 5270), thus falling within the claimed ranges. 

Claim 15 is rejected under 35 U.S.C. 103(a) as being unpatentable over Mau et al. (J. Agric. Food Chem.; 46:5269-5272; 1998), Ahn et al. (KR 3087209 A; published 11/14/2003), and Mattila et al. (J. Agric. Food Chem.; 42:2449-2453; 1994) as applied to claim 1 above, and further in view of Jasinghe (Ultraviolet irradiation; 2006; already made of record).
Regarding claim 15, Mau teaches irradiating mushrooms, but not specifically with their gills exposed to the ultraviolet radiation (second column, Page 5269).  
Jasinghe discloses that mushrooms irradiated with their gills exposed to the UV radiation showed greater vitamin D2 content than with the caps exposed (see Figure 1 below).

    PNG
    media_image3.png
    250
    409
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the filing date of the invention to expose the gills of the mushrooms to the UV source as discloses by Jasinghe in order to increase the generation of vitamin D within the mushroom.
The combination of the teachings of Jasinghe with that of Mau would have yielded the predictable result of more efficiently increasing the vitamin D content of mushrooms as it is known in the art that orienting the gills such that they face the UV source results in increased conversion to vitamin D. 

Claims 16-21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Mau et al. (J. Agric. Food Chem.; 46:5269-5272; 1998), Ahn et al. (KR 3087209 A; published 11/14/2003), and Mattila et al. (J. Agric. Food Chem.; 42:2449-2453; 1994) as applied to claim 1 above, and further in view of Torao (JP 57189660; published 11/22/1982; already made of record).  
Regarding claims 16 and 17, Mau and Ahn disclose irradiating the mushrooms with ultraviolet radiation, but Mau and Ahn do not teach slicing the mushrooms and exposing the sliced mushrooms to UV-B radiation.  Torao teaches sliced mushrooms irradiated with ultraviolet rays within the UV-B range to increase the vitamin D2 content of the mushroom (Title and Abstract).  
Although Ahn does not specifically teach the slicing of mushrooms, Ahn discloses the results of exposing the inside and outside of the mushroom to UV-B radiation (Page 7, Figure 2).  As seen in Figure 2, it is clear that exposing the inside of the mushroom to UV-B radiation significantly increases the amount of vitamin D2 content present in the mushroom.  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to combine the teachings of Ahn and Torao to slice the mushrooms of Mau, thus exposing a greater surface area and the inside of the mushroom as disclosed by Ahn to the UV-B radiation in order to further increase the amount of vitamin D2 content converted in the mushroom (Figure 2).  This combination of known techniques would have yielded the predictable result of increasing the amount of exposure to the ultraviolet radiation in the mushrooms of Mau.
Regarding claims 18-21, Torao discloses the sliced mushrooms having a thickness of 3 to 5 mm (Abstract), while the instant claims require a thickness of 1/8 inch (3 mm) to 1/2 inch (12.7 mm) and 1/4 inch (6.35 mm) to 5/16 inch (7.94 mm). 
It would have been obvious to one of ordinary skill in the art to determine the optimum thickness of the mushroom as it is known in the art to slice vegetables at different thicknesses and one of ordinary skill in the art would have found it obvious to do so. The thicker the mushroom, the more ultraviolet radiation or time would be 


Conclusion
No claims are allowed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE A COX whose telephone number is (571)270-1075. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/STEPHANIE A COX/Primary Examiner, Art Unit 1791